



Exhibit 10.1


PERFORMANCE SHARE AWARD AGREEMENT
Issued Pursuant to the
Barnes & Noble Education, Inc. Equity Incentive Plan
THIS PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”), effective as of the grant
date (“Grant Date”) set forth in the attached Performance Share Award
Certificate (the “Certificate”), represents the grant of such target number of
performance-based shares subject to performance-based and any other vesting
criteria (“Performance Shares”) set forth in the Certificate by Barnes & Noble
Education, Inc. (the “Company”), to the person named in the Certificate (the
“Participant”), subject to the terms and conditions set forth below, the
Certificate, and the provisions of the Barnes & Noble Education, Inc. Equity
Incentive Plan, as may be amended from time to time (the “Plan”).
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
1.Grant of Performance Shares. The Company hereby grants to the Participant the
number of Performance Shares set forth in the Certificate. The portion of the
Performance Shares that will be earned based on the attainment of certain
financial goals (the “Performance Metrics”) during a specific period of time
(the “Performance Period”) under a specified formula (including the maximum
number of Performance Shares that are eligible to be earned), each of which is
set forth in the Certificate, shall be determined by the Committee. Following
the end of the Performance Period, the Committee shall certify the level of
attainment of the Performance Metrics and the Performance Shares earned as a
result thereof. Such earned Performance Shares may be subject to additional
vesting requirements, including, but not limited to time vesting requirements as
established by the Committee.
2.Vesting Period. (a) In General. Subject to the terms of this Agreement, the
Certificate and the Plan, Performance Shares granted hereunder are eligible to
vest as indicated in the Certificate at the end of the Performance Period or, if
the Committee has established additional vesting requirements, once such
requirements have been satisfied (the “Vesting Date”). The Participant must be
continuously employed by the Company or any of its Affiliates from the Grant
Date through the Vesting Date. Except as set forth in Section 6 or Section 13
below, if the Participant’s employment terminates before the Performance Shares
have vested, the unvested Performance Shares held as of the date of termination
of employment shall be forfeited.
(b)     Vesting. Except as set forth in this Agreement, a Participant shall not
have any rights to the Performance Shares granted hereunder prior to the date
such Performance Shares vest pursuant to the vesting schedule set forth in the
Certificate.
3.Voting Rights. All Performance Shares issued hereunder, whether vested or
unvested, shall have full voting rights accorded to outstanding Shares.
4.Dividend Rights. (a) Cash Dividends. The Participant shall be entitled to
receive any cash dividends paid with respect to the Performance Shares granted
hereunder. Any such cash dividends shall not be distributed to the Participant
unless, until and except to the extent that the Performance Shares vest.
(b)     Non-Cash Dividends. Any stock dividends or other distributions or
dividends of property other than cash with respect to the Shares underlying
these Performance Shares granted hereunder shall be subject to the same
forfeiture restrictions and restrictions on transferability as apply to the
Performance Shares with respect to which such property was paid.
5.Nontransferability. (a) In General. Except as may be provided in Section 5(b)
below, these Performance Shares granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, except as provided in the Plan. No
assignment or transfer of any Performance Shares in violation of this Section 5,
whether voluntary or involuntary, by operation of law or otherwise, except by
will or the laws of descent and distribution or as otherwise required by
applicable law, shall vest in the assignee or transferee any interest
whatsoever.
(b)     Transfers With The Consent of the Committee. With the consent of the
Committee, a Participant may assign or transfer unvested Performance Shares to
the Participant’s spouse, domestic partner and/or children (and/or trusts and/or
partnerships established for the benefit of the Participant’s spouse, domestic
partner and/or children or in which the Participant is a beneficiary or partner)
(each transferee thereof, a “Permitted Assignee”); provided, however, that such
Permitted Assignee(s) shall be bound by and subject to all of the terms and
conditions of the Plan, the Certificate and this Agreement


1

--------------------------------------------------------------------------------





relating to the transferred Performance Shares and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan, the Certificate and this Agreement. Notwithstanding the foregoing, in no
event shall the Performance Shares (or any rights and obligations thereunder) be
transferred to a third party in exchange for value unless such transfer is
specifically approved by the Company’s stockholders. The Company shall cooperate
with any Permitted Assignee and the Company’s transfer agent in effectuating any
transfer permitted under this Section 5(b).
6.Termination. (a) Death. In the event a Participant dies while employed by the
Company or any of its Affiliates, a number of Performance Shares equal to the
target number of Performance Shares awarded (as set forth in the Certificate)
shall immediately vest in the estate of such Participant or in any person who
acquired such Performance Shares by bequest or inheritance, or by the Permitted
Assignee. References in this Agreement to a Participant shall include any person
who acquired Performance Shares from such Participant by bequest or inheritance.
(b)     Disability. In the event a Participant ceases to perform services of any
kind for the Company or any of its Affiliates due to permanent and total
disability, a number of Performance Shares equal to the target number of
Performance Shares awarded (as set forth in the Certificate) shall immediately
vest in the Participant, or his or her guardian or legal representative, or a
Permitted Assignee, as of the first date of permanent and total disability (as
determined in the sole discretion of the Committee). For purposes of this
Agreement, the term “permanent and total disability” means the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, and the permanence and degree of which shall be
supported by medical evidence satisfactory to the Committee. Notwithstanding
anything to the contrary set forth herein, the Committee shall determine, in its
sole and absolute discretion, (1) whether a Participant has ceased to perform
services of any kind due to a permanent and total disability and, if so, (2) the
first date of such permanent and total disability.
7.Recoupment. The Committee may, in its sole discretion, direct that the
Performance Shares be cancelled or that the Company recoup, and upon demand by
the Company, the Participant agrees to return to the Company, any gain realized
under a previously paid Performance Share if (a) the Participant, without the
consent of the Company, while employed by or providing services to the Company
or any of its Affiliates, (i) violates a non-competition, non-solicitation or
non-disclosure agreement, (ii) otherwise engages in activity that is in conflict
with or adverse to the interest of the Company or any Affiliate, including fraud
or conduct contributing to any financial restatements or irregularities or (iii)
to the extent applicable to the Participant, otherwise violates any policy
adopted by the Company or any of its Affiliates relating to the recovery of
compensation granted, paid, delivered, awarded or otherwise provided to the
Participant by the Company or any of its Affiliates as such policy is in effect
on the date of grant of the Performance Shares or, to the extent necessary to
address the requirements of applicable law (including Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as codified
in Section 10D of the Exchange Act, Section 304 of the Sarbanes-Oxley Act of
2002 or any other applicable law), as may be amended from time to time or (b) if
a financial restatement reduces the amount that would have been earned under
such PSU. The amount to be recouped shall be determined by the Committee in its
sole discretion but shall not exceed the Fair Market Value of the Performance
Shares that vested under this Agreement. If after a demand for recoupment under
this Section 7, the Participant fails to return any amount paid by the Company,
the Participant acknowledges that the Company has the right to effect the
recovery of the amount paid and the amount of its court costs, attorneys’ fees
and other costs and expenses incurred in connection with enforcing this
Agreement.
8.Administration. (a) Generally. This Agreement and the rights of the
Participant hereunder and under the Certificate are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, this Agreement and the Certificate, all of which
shall be binding upon the Participant and Permitted Assignees. Any inconsistency
between this Agreement or the Certificate (on the one hand) and the Plan (on the
other hand) shall be resolved in favor of the Plan.
(b)     Conflicts. The order of precedence as between the Plan, this Agreement
or the Certificate, and any written employment agreement between the Participant
and the Company shall be as follows: If there is any inconsistency between (i)
the terms of this Agreement or the Certificate (on the one hand) and the terms
of the Plan (on the other hand); or (ii) any such written employment agreement
(on the one hand) and the terms of the Plan (on the other hand), the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement, the Certificate or the written employment agreement (as the case may
be). If there is any inconsistency between the terms of this Agreement or the
Certificate (on the one hand) and the terms of Participant’s written employment
agreement, if any (on the other hand), the terms of this Agreement or the
Certificate (as the case may be) shall completely supersede and replace the
conflicting terms of the written employment


2

--------------------------------------------------------------------------------





agreement unless such written employment agreement was approved by the
Committee, in which event such written employment agreement shall completely
supersede and replace the conflicting terms of this Agreement or the Certificate
(as the case may be).
9.Adjustments. he number of Performance Shares granted hereunder shall be
subject to adjustment in accordance with Section 12.2 of the Plan.
10.Exclusion from Other Computations. By acceptance of these Performance Shares
granted hereunder, the Participant hereby agrees that any income or gain
realized upon the receipt or disposition of the Performance Shares is special
incentive compensation and shall not be taken into account, to the extent
permissible under applicable law, as “wages,” “salary” or “compensation” in
determining the amount of any payment under any pension, retirement, incentive,
profit sharing, bonus, severance or deferred compensation plan of the Company or
any of its Affiliates.
11.Withholding Taxes. The Company shall have the right to withhold from wages or
other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require the Participant or Permitted Assignee to pay, any
federal, state, local or foreign income taxes, withholding taxes, or employment
taxes required to be withheld by law or regulations (“Withholding Taxes”)
arising as a result of the grant or vesting of Performance Shares, the transfer
of any Performance Shares or any other taxable event occurring pursuant to the
Plan, this Agreement or the Certificate. If, notwithstanding the foregoing, the
Participant (or Permitted Assignee) shall fail to actually or constructively
make such tax payments as are required, the Company (or its Affiliates) shall,
to the extent permitted by law, have the right to deduct any such Withholding
Taxes from any payment of any kind otherwise due to such Participant or
Permitted Assignee or to take such other action as may be necessary to satisfy
such Withholding Taxes. In satisfaction of the requirement to pay Withholding
Taxes, the Company, in its sole discretion, may elect to satisfy the obligation
for Withholding Taxes by retaining a sufficient number of Shares that it would
otherwise deliver on a particular vesting date equal to the amount of any
Withholding Taxes due on such vesting date. For purposes of the preceding
sentence, where the Company is to retain Shares to satisfy the obligation for
Withholding Taxes, the net amount of Shares to be delivered to the Participant
on a vesting date shall equal the total number of Shares otherwise deliverable
to the Participant on such vesting date (pursuant to Section 2(c) hereof and the
Certificate), less such number of Shares having an aggregate Fair Market Value
equal to the amount of such Withholding Taxes (as determined in the Committee’s
sole discretion).
12.Registration; Legend. The Company may postpone the issuance and delivery of
any Performance Shares granted hereunder until (a) the admission of such Shares
to listing on any stock exchange or exchanges on which Shares of the Company of
the same class are then listed and (b) the completion of such registration or
other qualification of such Shares under any state or federal law, rule or
regulation as the Company shall determine to be necessary or advisable. The
Participant shall make such representations and furnish such information as may,
in the opinion of counsel for the Company, be appropriate to permit the Company,
in light of the then existence or non-existence with respect to such Shares of
an effective Registration Statement under the Securities Act of 1933, as
amended, to issue the Shares in compliance with the provisions of that or any
comparable act.
The Company may cause the following or a similar legend to be set forth on each
certificate representing Performance Shares granted hereunder unless counsel for
the Company is of the opinion as to any such certificate that such legend is
unnecessary:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A PERFORMANCE SHARE AWARD
AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.
13.Change of Control. (a) In the event of the occurrence of a Change of Control
of the Company, the Performance Shares shall be treated in accordance with
Article 11 of the Plan.
(b)     Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company within 24 months following
such Change of Control, these Performance Shares granted hereunder or any award
substituted therefor held by the Participant at the time of the Change of
Control shall vest as of the day immediately preceding the date of termination
unless the termination was made by the successor company for cause. For purposes
of this Agreement, “cause” shall mean either (i) material failure by the
Participant to perform his or her duties (other than as a result of incapacity
due to physical or mental illness) during his or her employment with the Company
after written notice of such


3

--------------------------------------------------------------------------------





breach or failure and the Participant failed to cure such breach or failure to
the Company’s reasonable satisfaction within five days after receiving such
written notice; or (ii) any act of fraud, misappropriation, misuse, embezzlement
or any other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees.
14.Miscellaneous.
(a)No Right to Employment. Neither this Agreement nor the Certificate shall
confer upon the Participant any right to continuation of employment by the
Company, nor shall this Agreement or the Certificate interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.
(b)Successors. All obligations of the Company under the Plan, this Agreement and
the Certificate, with respect to these Performance Shares granted hereunder,
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company.
(c)Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
(d)Consent to Board or Committee Action. By accepting this grant of Performance
Shares, the Participant and each person claiming under or through the
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee.
(e)Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of
Performance Shares. In addition, the Committee may at any time or from time to
time amend the terms and conditions of this grant of Performance Shares in
accordance with the Plan.
(f)Governmental Approvals. This Agreement and the Certificate shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
(g)Governing Law. To the extent not preempted by federal law, this Agreement and
the Certificate shall be governed by, and construed in accordance with, the laws
of the State of Delaware.
(h)Compliance with Code Section 409A. The grant of Performance Shares is
intended to comply with Code Section 409A, and this Agreement shall be
interpreted, operated and administered consistent with this intent.
Notwithstanding the preceding, the Company makes no representations concerning
the tax consequences of this Agreement under Code Section 409A or any other
federal, state, local, foreign or other taxes. Tax consequences will depend, in
part, upon the application of the relevant tax law to the relevant facts and
circumstances. The Participant should consult a competent and independent tax
advisor regarding the tax consequences of this Agreement.
(i)Section 162(m). To the extent the Committee determines it is desirable with
respect to the Performance Shares, all payments under this Agreement shall be
intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code. This Award shall be construed and
administered in a manner consistent with such intent.
(j)Waiver of Trial by Jury. The Participant, every person claiming under or
through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Plan, this Agreement or the Certificate.
(k)Exculpation. These Performance Shares granted hereunder and all documents,
agreements, understandings and arrangements relating hereto have been issued on
behalf of the Company by officers acting on its behalf and not by any person
individually. None of the Directors, officers or stockholders of the Company nor
the Directors, officers or stockholders of any Affiliate of the Company shall
have any personal liability hereunder or thereunder. The Participant shall look
solely to the assets of the Company for satisfaction of any liability of the
Company in respect of these Performance Shares granted hereunder and all
documents, agreements, understandings and arrangements relating hereto and will
not seek recourse or commence any action against any of the Directors, officers
or stockholders of the Company or any of the Directors, officers or stockholders
of any Affiliate, or any of their personal assets, for the performance or
payment of any obligation hereunder or thereunder. The foregoing shall also
apply to any future documents, agreements, understandings, arrangements and
transactions between the parties hereto with respect to these Performance Shares
granted hereunder.
(l)Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.


4

--------------------------------------------------------------------------------





(m)Notices. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid or overnight courier, addressed as follows: if to the
Company, at its office at 120 Mountain View Blvd, Basking Ridge, NJ 07920, Attn:
Human Resources, or at such other address as the Company by notice to the
Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on the Certificate,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.


5